First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
Status of the Application
Claims 1-16, 20-24 and 48 are pending in the present application.  Claims 3, 4, 8-14, 16, 22, 24 and 48 stand withdrawn from consideration as being drawn to a nonelected invention/species.  Claims 1, 2, 5-7, 15, 20, 21 and 23 stand rejected as indicated below.

Specification
The use of the term FUMADERM®, TECFIDERA™, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 15, 21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diseases such as multiple sclerosis and psoriasis, does not reasonably provide every disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444.
Briefly, the instant claims are drawn to the treatment of “a disease” in a patient in need of such treatment comprising testing for a deficiency in GSTT1 levels; administering from about 10 mg to about 4 g per day of monomethyl fumarate, a prodrug of monomethyl fumarate or a combination thereof; testing blood lymphocyte concentration and suspending treatment when lymphocyte testing shows low lymphocyte blood concentration as defined by instant claim 1.  
In essence, the claims encompass treating a highly heterogeneous list of diseases such as adrenal leukodystrophy, cardiac insufficiency including left ventricular insufficiency, Crohn’s disease, diabetic retinopathy, a tumor, granulomas including annulaire pemphigus, bollus pemphigold, Bechet's, contact dermatitis, acute dermatitis, chronic dermatitis, alopecia areata (totalis and universalis), sarcoidosis, cutaneous sarcoidosis, pyoderma gangrenosum, cutaneous lupus, psoriasis, multiple sclerosis, cutaneous Crohn's disease, etc. (see for example, instant claim 21).  
Based on the differences in the underlining cause(s) of the numerous diseases (such as those listed in instant claim 21) and the lack of showing in the medical art of the utilization of a single agent in the treatment of all these diseases, including, every tumor, the skilled artisan in the art at the time of the present invention would doubt the claimed compounds would be useful in the treatment of every biological disease as recited by the instant claims.  Therefore, in order to practice the claimed invention, the skilled artisan in the art at the time of the present invention would have to determine the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-7, 15, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Instant claim 1 recites a “method of treating a disease in a patient in need of such treatment”.  However, the claim does not define what is encompassed by “a disease” and, thus, does not identify who is said “patient in need of such treatment”; 
Claim 1 also recites testing blood lymphocyte concentration in a patient “at a predetermined time interval length” that is increased or decreased based on the enzyme level propensity test result.  The present specification does not define what said predetermined time interval length is and, thus, it is unclear what is meant by the above-mentioned phrase; and
Claim 21 recites:
cardiac insufficiency including left ventricular insufficiency, …..Crohn’s disease, diabetic retinopathy,…..NF-ĸB mediated disease, …..granulomas including annulaire pemphigus, bollus pemphigold, Bechet's, contact dermatitis, acute dermatitis, chronic dermatitis, alopecia areata (totalis and universalis), sarcoidosis, cutaneous sarcoidosis, pyoderma gangrenosum, cutaneous lupus, Crohn's disease and cutaneous Crohn's disease.
The term “including” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “NF-ĸB mediated disease” is also indefinite because it does not refer to a well-defined category of disease.
The claim also includes two recitation of “Crohn’s disease” and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation Crohn’s disease, and the claim also recites cutaneous Crohn’s disease which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary 
For these reasons, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The rejections of (i) claims 1, 2, 5-7, 15, 20, 21, and 23 under 35 U.S.C. 103 over Gambichler et al. (JEADV, available online 12 March 2013) in view of Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediathcs.eom/2010/11 /06/lymphopenia-in-children/) and (ii) claim 23 under 35 U.S.C. 103 over Gambichler et al. (JEADV, available online 12 March 2013) in view of Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easvpediathcs.eom/2010/11 /06/lymphopenia-in-children/') as applied to claim 1 above, and further in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) is withdrawn.

Claims 1, 2, 5-7, 15, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gambichler et al. (JEADV, available online 12 March 2013) in view of Gangakhedkar et al. (US20100048651; published 25 February 2010) and Roll et al. (Indian J Dermatol Venereol Leprol, 2007, 73, 133-137) and Lymphopenia in Children (Easy Pediatrics, 6 November 2010, http://easypediathcs.eom/2010/11 /06/lymphopenia-in-children/).
psoriasis patients (Applicant’s elected disease; instant claims 20, 21) receiving treatment with oral fumaric acid esters (title). It was found that the distribution of GSTT1 genotypes was 31% *A/*A, 49% *A/*0, and 20% *0/*0 (instant claim 2). The genotype testing was done from blood samples of patients using specific oligonucleotide primers for polymerase chain reaction of GSTT1 gene fragments (GSTT1 genotyping, pages 575-576; instant claim 15). Said genotyping reads on step a) of instant claim 1.
The patients were administered fumaderm (see page 575, 2nd column, 1st paragraph), which is an enteric-coated tablet containing fumaric acid esters, such as dimethylfumarate (DMF) and calcium, magnesium, and zinc salts of monoethylfumarate, and it is taught that DMF is rapidly hydrolyzed by esterases to monomethylfumarate (MMF), which is regarded as the active metabolite (see page 574, 1st column, 1st paragraph). As defined in p 0005 of applicant’s specification DMF is a prodrug of MMF as required by instant claims 1 and 23. Fumaderm was initiated and the dose incremented according to the standard dosing schedule over 9 weeks, beginning with one initial tablet (30 mg DMF, 75 mg of monoethylfumarate) until a maximum dose of two tablets three times per day was achieved (total dose of 720 mg DMF and 95 mg monoethylfumarate) (see page 575, 2nd column, 1st paragraph). Said dosage falls within the range of doses disclosed in applicant’s specification (see p 0317 of PG pub of instant application, US20150038499) and are therefore considered to be therapeutically effective amounts as required by instant claim 1. 
st paragraph). Secondary outcomes investigated were the occurrence of side-effects, lymphocyte subpopulation counts, and fumaric acid ester dosage at psoriasis area and severity index 50 were analyzed in relation to GSTT1 genotype (see page 575, 2nd column, 2nd paragraph). Lymphopenia (i.e. lymphocyte counts of less than 1000/uL) was observed in 29 patients (see page 577, 1st column, 2nd paragraph). Said checking of lymphocyte counts in relation to GSTT1 genotype reads on step c) of instant claim 1.
Said identification of events at 1, 2, and 6 months falls within the range of predetermined time interval lengths of instant claim 7 and thereby renders said claims 6 and 7 obvious. See MPEP § 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It was found that there was a frequent occurrence of reduction (>50%) of circulating lymphocytes in patients with *0/*0 GSTT1 status, and that said status is a predictor for the occurrence of marked reduction of lymphocyte counts under fumaric acid ester therapy (see Abstract, results and conclusion). In fact the likelihood of substantial decrease in lymphocyte counts under fumaric acid ester treatment is sixfold increase in psoriasis patients with *0/*0 GSTT1 status (see page 579, 1st column, 1st paragraph). It is taught that since the presence of an enzyme in the target cell is necessary for the enhanced detoxification of its substrates (i.e. DMF), the previously observed lack of GSTT1 enzyme activity in lymphocytes accounts for the significant decrease in these cells under fumaric acid ester treatment, in particular cases with *0/*0
nd column, 2nd paragraph; page 579, 1st column, 1st paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to at the time of filing of the invention to have checked lymphocyte levels in patients with *0/*0 GSTT1 status (i.e. those patients with a deficiency in tissue GSTT1 levels) at a shorter predetermined time interval length (i.e. decreased time interval length) than those with GSTT1* A/A and A/0 genotype in order to avoid the occurrence of lymphopenia in said 0/*0 GSTT1 status patients. One would have been motivated to do so as Gambichler teaches that those with said *0/*0 GSST1 genotype being treated with MMF or prodrugs thereof have a six-fold increased likelihood of a substantial decrease in lymphocyte counts, and that said genotype status is a predictor for the occurrence of said marked reduction in lymphocyte counts. Therefore, as said patients with *0/*0 GSTT1 status are at a higher likely hood of experiencing a substantial decrease in lymphocyte counts under said therapy, one would have been motivated to check their lymphocyte levels at shorter intervals in order to check for or all-together avoid the development lymphopenia.

Gambichler does not teach that treatment should be suspended if the lymphocyte testing shows an abnormally low lymphocyte blood concentration or wherein said prodrug is not dimethyl fumarate, and wherein said therapeutically effective amount is from about 10 mg to about 4g per day (as recited by amended instant claim 1).

However,

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have treated psoriasis via the method of the instant claims with the MMF or a prodrug such as (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate.  The skilled artisan in the art at the time of the present invention would have had the reasonable expectation of treatment of psoriasis utilizing prodrugs of MMF as taught by Gambichler and Gangakhedkar, including (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate taught by Gangakhedkar.  As set forth in MPEP § 2143 KSR Rationale (B): Simple substitution of one known element (i.e. the prodrug of MMF of Gambichler) for another (i.e. the MMF prodrug of Gangakhedkar) to obtain predictable results (i.e. treatment of psoriasis).

(II)	Roll et al. teach that lymphopenia is a concern during long-term fumaric acid ester treatment of psoriasis (see page 134, 1st column, 1st paragraph), and that it is not usually significant and is reversible within a few weeks after cessation of treatment.  It is taught that side effects associated with treatment are lymphocytopenia, leukocytopenia, and elevated eosinophil counts, and that a decrease in lymphocytes below 500/mm3 (i.e. uL) should lead to a dosage reduction or withdrawal of treatment (see page 136, 1st column, 2nd paragraph).


Lymphopenia in Children teaches that normal lymphocyte counts in children is 3,000-9,500/uL and in adults 1,000-4800/uL (see 1st paragraph).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have suspended treatment of psoriasis with MMF according to the method of the instant claims if the lymphocyte testing showed an abnormally low lymphocyte blood concentration below 3,000 in a child or below 1,000 in an adult. One would have been motivated to do so as Roll teaches that side effects associated with said treatment are lymphopenia, and that a decrease in lymphocytes below 500/uL, which is well below the normal lymphocyte counts for children and adults as taught by Lymphopenia in Children, should lead to a withdrawal of treatment, and that said condition, i.e. lymphopenia, is reversible within a few weeks after cessation of treatment. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully reversing lymphocytopenia in children or adults with abnormally low lymphocyte blood concentrations corresponding to a decrease in lymphocytes below 500/uL (i.e. an abnormally low blood concentration) by ceasing treatment.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues 
differences in properties, activity, etc. of FAEs, including MMF and DMF;
Gambichler only measures full blood count at 1 month, 2 months and 6 months regardless of the enzyme level propensity test and
Lymphophenia in Children article does not provide any guidance about the continuation or suspension of treatment based on lymphocytes level and in fact teaches lymphocytopenia is usually asymptomatic and
Only by using hindsight, which is not permissible in this analysis, could a person skilled in the art arrive at the claimed methods.
Applicant’s argument was considered but not persuasive for the following reason.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, the art teaches the treatment of psoriasis with fumarate esters, i.e., prodrugs of MMF compounds.  
Gambichler teaches that *0/*0 GSTT1 status “is a predictor for the occurrence of marked reduction of lymphocyte counts under FAE therapy”, in psoriasis patients with *0/*0 GSTT1 status and the decrease in lymphocyte counts under FAE treatment is “sixfold” increased.  In essence, Gambichler is teaching and the skilled artisan would 
Roll was utilized for its teaching that lymphopenia is a concern during long-term fumaric acid ester treatment of psoriasis and that a decrease in lymphocytes below 500/uL should lead to a dosage reduction or withdrawal of treatment.  
Lastly, Lymphopenia in Child was utilized for its teaching of the normal lymphocyte counts in children of 3,000-9,500/uL and in adults of 1,000-4800/uL.
Based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, monitoring the lymphocyte counts of a patient, especially patients exhibiting *0/*0 GSTT1 genotype, utilizing FAE therapy for treatment of psoriasis and adjusting the amount of FAE based on the level of lymphocyte would have been obvious to the skilled artisan.  As taught by Roll, treatment should be reduced or withdrawn if lymphocyte levels are low.

In regards to applicant’s argument as to the differences in properties, activity, etc. of FAEs, including MMF and DMF, the skilled artisan would have a reasonable expectation of differences in the potencies of FAE in treatment of psoriasis.  In other words, the skilled artisan would have the reasonable expectation that different FAEs would have different potency and, thus, the amount needed in treatment would differ from one FAE to the next.  Determining said amount(s) would have been within the level of skill of the ordinary artisan in the medical art at the time of the present specification.
For these reasons, the claims are rejected as indicated above.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628